DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed on 30 June 2020.
Claims 1-7, 10-11, and 24-31 have been amended and are hereby entered.
Claims 8-9, 12-23, and 32-35 have been canceled.
Claims 1-7, 10-11, and 24-31 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Claim Objections
Claims 2, 4, 7, 10, 25, 27, and 29-31 are objected to because of the following informalities: 
Claim 2 contains a typographical error in line 2 where it recites “the calculating the path”.   
Claim 4 recites “keep prepared” in line 9.  The examiner recommends amending to recite “remain prepared”.   
Claim 7 recites “whose location” in line 2.  The examiner believes this should be replaced with “wherein a location of the restriction volume”.
Claim 10 appears to have typographical or grammatical error in line 3 when reciting “at least two mobile communication networks, which UAV is configured to be programmed by receiving a path to be followed by the UAV”.  The error renders the claim nearly indefinite as it is not clear what is configured and how it is to be configured.  The examiner believes the claim intends to recite “wherein the UAV is configured to be programmed by receiving a path to be followed by the UAV”.  
Claim 10 recites “receiving a start command flying from…” in line 29-30.  The examiner believes this should be replaced with “receiving a start command to fly from”.
Claim 25 recites “the first network node further to” in lines 1-2.  The examiner believes this should be replaced with “the first network node further configured to”
Claim 27 recites “processing circuity is further to cause” in line 2.  The examiner believes this should be replaced with “processing circuity is further configured to” or the “processing circuity causes”.
Claim 29 recites “whose location” in line 2.  The examiner believes this should be replaced with “wherein a location of the restriction volume”.
Claim 30 recites “processing circuity to perform” in line 3.  The examiner believes this should be replaced with “processing circuity performs”.
Claim 31 recites “processing circuitry to render”. The examiner believes this should be replaced with “processing circuity renders”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “alternate subscription is configured to” in claim 4, 26.  The examiner notes that no structural support could be found. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 4 and 26, the claim limitation “alternate subscription is configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to find the corresponding structure in the specification.  Therefore, claims 4 and 26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-11, and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 26, the claim limitation “alternate subscription is configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of “keep prepared” in the claim.   Therefore, claim 4 and 26 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites “a method implemented in a first network node”.  It appears that the claim recites both an apparatus and a process of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, claim 1 has indefinite scope. For examination purposes, claim 1 will be examined as a method claim.  
Similarly, as discussed above with respect to claim 1, claim 10 recites “a method implemented in an unmanned aerial vehicle”.  It appears that the claim recites both an apparatus and a process of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, claim 10 has indefinite scope. For examination purposes, claim 1 will be examined as a method claim.  
Claim 1 recites “communicative connection” in line 23 and again in line 24.  It is not clear if the communitive connection in line 24 is the same as that recited in line 23.  Specifically, if referring back to “the communicative connection” it makes it unclear to which communicative connection is being referred.  The examiner recommends reciting a first communicative connection and a second communicative connection.  Claims 10, 24 and 30 have similar recitations are rejected for the same reason. 
Claim 1 recites the limitation "the starting and destination points" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends amending to state “the starting point and the destination point”.  The examiner notes as written there could be one or more starting points and one or more destination points. Claims 10, 24 and 30 have similar recitations and are rejected for the same reason.
Claim 1 recites “which path” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes this should be replaced with “which the path” or “wherein the path” for clarity.  Claims 10, 24 and 30 have similar recitations and are rejected for the same reason.
Claim 4 recites the limitation "each portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 has similar recitations and is rejected for the same reasons.
Claim 4 recites the limitation "that portion" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 has similar recitations and is rejected for the same reasons.
Claim 4 recites “ at least one alternative subscription” in lines 8-9, and recites “which at least one alternative subscription” in lines 9-10.  It is not clear if the at least one alternative subscription recited in lines 9-10 is the same or different than that recited in lines 8-9.  The examiner recommends reciting “which the at least one alternative subscription” in lines 9-10. Claim 26 has similar recitations and is rejected for the same reason.
Claim 4 recites “at least one alternative mobile communication network” in lines 10-11 and “which alternative mobile communication network” in lines 12-13.  It is not clear if the at least one alternative mobile communication network recited in lines 10-11  is the same or different than that recited in lines 12-13  The examiner recommends reciting “which the at least one alternative subscription” in lines 9-10.  Still further, the examiner notes that the claim recites a first and a second mobile connection network in the preamble of the claim.  It is not clear if the alternative communication network is one of the first or second mobile connection network. Claim 26 has similar recitations and is rejected for the same reason.
Claim 4 recites “the UAV is capable of preparing” and “the UAV is configured to keep prepared”.  As discussed with respect to claim 1, it appears that the claim recites both an apparatus and a process of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Just as with claim 1, claim 4 has indefinite scope and for examination purposes, claim 4 will be examined as a method claim.  Accordingly, the limitations regarding the UAV apparatus have no patentable weight.  Claim 26 has similar recitations and is rejected for the same reasons.
Claim 10 recites “a path” in line 4, in line 7, and again in line 16. It is not clear if the path recited in line 7 is the same path as recited in claim 4 or whether the path recited in line 16 is the same path as that recited in line 7 and/or 4.  Further when referring back to “the path” it is not clear to which path is being referred. Claim 30 has similar recitations and is rejected for the same reasons.
Claim 10 recites the limitation "which UAV" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "first and second mobile communication networks" in line 21 and again in lines 26 and 27-28.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites “a second network node” in line 2.  Claim 11 depends from claim 10 which also recites “a second network node” in line 32.  It is not clear if the second network node recited in claim 11 is the same or different than that recited in claim 10.  
Claim 11 recites “a path” in line 4.  Claim 11 depends from claim 10 which also recites “a path” in numerous places.  It is not clear if the path of claim 11 is the same or different that the paths recited in claim 10.  The examiner notes that the claim language states “a path different from the path”, however the recitation of “the path” makes it unclear if the path is different than the path immediately previously recited or a path previously recited and further since there were many previous paths recited the claim becomes particularly unclear.  The recommends amending the claim to state “a second path different from the first path” to differentiate as needed.
Claim 24 recites “when the at least first and second mobile communications networks provide service coverage in said volume if at least first and second mobile communication networks provide service coverage in said firth volume” in lines 20-25.  The term “when” infers that that the at least first and second mobile communications networks provide service coverage in said volume, however, the “if” statement removes that inference.  It is not clear if the claim requires that at least first and second mobile communications networks provide service coverage in said volume, and thus the scope of the claim is indefinite.  
Claim 24 recites “on further basis” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends replacing “on further basis” with “on a further basis” as seen in at least claim 1.  The examiner notes that a similar recitation can be found in Claim 25 and is rejected for the same reason.
Claim 27 recites “at least one network” in line 3.  It is unclear to which network this element is intending to refer.  It is not clear if the network is the same or different from the “at least first and second mobile communication network” and which network, the first or the second.
Claim 31 recites “a path” in line 5.  Claim 31 depends from claim 30 which also recites “a path” in numerous places.  It is not clear if the path of claim 31 is the same or different that the paths recited in claim 30.  The examiner notes that the claim language states “a path different from the path”, however the recitation of “the path” makes it unclear if the path is different than the path immediately previously recited or a path previously recited and further since there were many previous paths recited the claim becomes particularly unclear.  The recommends amending the claim to state “a second path different from the first path” to differentiate as needed.
Claims 2-7, 11, 25-29, and 31 depend from independent claims 1, 10, 24 and 30 respectively and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claims 1, 10, 24 and 30 respectively.  
The claims are replete with indefiniteness issues.  While the examiner has attempted to identify all of them, any newly identified 112(a)/(b) rejections will not be considered a new basis of rejection because the Applicant submission has significant errors which cause the claims to be difficult to examine.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 24-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1: 
Step 1: Claim 1 is directed towards a method for programming an aerial vehicle.  
Step 2A, prong 1: Claim 1 recites the limitations of setting up a flight plan by obtaining information about service coverage, calculating a path on a further basis of switching criterion.
The calculating the path and setting up a flight plan, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, the claim encompasses a user determining a path based on known past network availability along a road (e.g. restricted volume).  
Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts.  However, the additional elements fail to integrate the abstract idea into a practical application. 
Claim 1 recites the additional elements of receiving position data, obtaining information about service coverage provided by the at least two mobile communication networks, and providing the path. The receiving, obtaining, and providing steps are recited at a high level of generality and amounts to mere data gather and data output, which is a form of an insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). 
Further while claim 1 recites “at least two mobile communication networks”, “an interface” and a “communicative connection” at a high level if generality for providing communication.  The “at least two mobile communication networks”, “an interface” and a “communicative connection” are operating in their ordinary capacity and does not use the exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than generally linking the use of the judicial exception to a particular technological environment or field of use (network communications). See MPEP 2106.05(h). 
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept.  As noted above, claim 1 recites “at least two mobile communication networks”, “an interface” and a “communicative connection”  The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible
Regarding claims 2-7:
Dependent claims 2-7 only recite limitations further defining the mental process, the additional elements that fail to integrate the abstract idea into a practical application, or are significantly more than the judicial exception. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-7 are not patent eligible.

Regarding claim 24: 
Step 1: Claim 24 is directed towards a first network node.  
Step 2A, prong 1: Claim 24 recites the limitations of setting up a flight plan by obtaining information about service coverage, calculating a path on a further basis of switching criterion.
The calculating the path and setting up a flight plan, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, the claim encompasses a user determining a path based on known past network availability along a road (e.g. restricted volume).  
Step 2A, prong 2: Claim 24 recites elements additional to the abstract concepts.  However, the additional elements fail to integrate the abstract idea into a practical application. 
Claim 24 recites the additional elements of receiving position data, obtaining information about service coverage provided by the at least two mobile communication networks, and providing the path. The receiving, obtaining, and providing steps are recited at a high level of generality and amounts to mere data gather and data output, which is a form of an insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). 
Further while claim 24 recites “processing circuity”, “at least two mobile communication networks”, “an interface” and a “communicative connection” at a high level if generality for providing communication.  The “processing circuitry”, “at least two mobile communication networks”, “an interface” and a “communicative connection” are operating in their ordinary capacity and does not use the exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The processing circuitry is part of a generic computer that is simply employed as a tool to perform the the abstract idea (See MPEP 2106.05(f)).  The additional limitations are no more than generally linking the use of the judicial exception to a particular technological environment or field of use (network communications). See MPEP 2106.05(h). 
As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept.  As noted above, claim 24 recites “at least two mobile communication networks”, “an interface” and a “communicative connection”  The examiner notes that simply appending well-understood routine, conventional activities previously known to the industry that are specified at a high level of generality, to the judicial exception have not been found to found to qualify as “significantly more” (e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))).
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible
Regarding claims 25-29:
Dependent claims 25-29 only recite limitations further defining the mental process, the additional elements that fail to integrate the abstract idea into a practical application, or are significantly more than the judicial exception. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 25-29 are not patent eligible.
The examiner notes that independent claims 10 and 30 recite receiving a start command and “while flying along the path” sending message that indicate a connection status.  These limitations indicate that the UAV is flying based on receiving, obtaining, calculating, and providing steps and thus, the additional elements integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11, 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest (US PG Pub. 2017/0358216, hereinafter "Priest ) in view of Listwin et al. (US PG Pub. 2017/0351254, hereinafter "Listwin").
Regarding claim 1, Priest discloses a method implemented in a first network node (See at least Priest, Fig. 1) for programming an unmanned aerial vehicle (UAV) (see at least Priest, Fig. 3) to be controlled based on communication via at least two mobile communication networks (see at least Priest, Fig. 5, ¶54, “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50.”)  the method comprising: 
receiving position data describing a starting point and a destination point (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”);
setting up a flight plan from the starting point to the destination point, the setting up of the flight plan comprising (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”): 
obtaining information about service coverage provided by the at least two mobile communication networks in a volume between the starting and destination points (see at least Priest “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network and “The first wireless network can include one or more cellular networks and the second wireless network can include a location identification network.”); and
 calculating a path to be followed by the UAV at least based on said obtained information (see at least Priest Fig. ¶64 “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508)”); 
providing the path via an interface of the first network node which path (see at least Priest “flying lane”) defines a restriction volume within which the UAV is allowed to fly from the starting point to the destination point (See at least Priest ¶72; Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time. As described herein, the UAV 50 is configured to communicate to the air traffic control system 300, during all of the flight phases, such as via the networks 302, 304. The air traffic control system 300 is configured to monitor and manage/control the flying lane 700 as described herein. The objective of this management is to avoid collisions, avoid obstructions, avoid flight in restricted areas or areas with no network 302, 304 coverage, etc.); 
when the at least first and second mobile communication networks provide service coverage in said volume and the first and second mobile communication networks are operated by different mobile network operators (MNOs) (see at least Priest ¶¶ 63 and 54 “The first wireless network can include one or more cellular networks” and “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50. The cell network 302 can actually include a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.”), 
calculating the path on a further basis of changing from a communicative connection between the UAV and the first mobile communication network to a communicative connection between the UAV and the second mobile communication network (see at least Priest which teaches switching to another cellular network based on bad coverage of one of the cellular networks as the switching criterion.  Claim 1 “communicatively coupled to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks, the flying lane management method comprising: initiating communication to the one or more UAVs at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks, wherein the plurality of UAVs each comprise hardware and antennas adapted to communicate to the plurality of cell towers; determining a flying lane for the one or more UAVs based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region” and further wherein the obstruction may be areas with no network coverage as taught in ¶72  and ¶64, “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508). The constrained flight can include one or more of pre-configuring the UAV to operate only where the coverage exists, monitoring cell signal strength by the UAV and adjusting flight based therein, and a combination thereof.”  and wherein ¶54 teaches a plurality of cell networks and wireless networks coupled to the UAVs including a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.)
Priest discloses calculating the path based on network coverage and Priest implies switching criterion, however Priest does not explicitly disclose switching criterion.  
However, Listwin discloses switching based on at least signal strength (See at least ¶¶5 and 55 “One object of the present embodiments is to provide an unmanned aerial vehicle control system capable of switching between a point-to-point radio frequency connection and a cellular data network connection. The unmanned aerial vehicle control system includes a base unit controller; and an unmanned aerial vehicle that includes a processing unit, an autopilot, and a signal strength determining apparatus. The signal strength determining apparatus is configured for estimating the signal strength between the unmanned aerial vehicle and the base unit controller, and the signal strength between the unmanned aerial vehicle and the cellular data network. and Claims 14, 15).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to switch based on criterion such as signal strength, as Listwin teaches, to maintain connectively for safe flight (see at least Listwin ¶35).
Regarding claim 2, the combination of Priest and Listwin teaches the method according to claim 1, wherein the calculating the path is further based on a presupposition that the UAV is capable of implementing two or more soft or embedded subscriber identification module of MNO profiles, and the restriction volume is associated with a respective mobile communication network to which the UAV will be connected depending on the at least one switching criterion while flying along the path (see at least Priest which discloses multiple subscribers ¶54  “The cell network 302 can actually include a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.” and discloses maintaining in contact with more than one implying that the UAV is capable and would have SIMs of the MNO profiles and further see at least Listwin ¶5 which teaches the switching criterion of signal strength as discussed above and also teaches multiple subscribers in Claims 14 and 15).
Regarding claim 3, the combination of Priest and Listwin teaches the method according to claim 2, wherein the at least one switching criterion comprises evaluation of at least one or more of: a signal power level, a signal quality level, a throughput measure, and a latency value (See at least Listwin ¶¶5 and 55 “One object of the present embodiments is to provide an unmanned aerial vehicle control system capable of switching between a point-to-point radio frequency connection and a cellular data network connection. The unmanned aerial vehicle control system includes a base unit controller; and an unmanned aerial vehicle that includes a processing unit, an autopilot, and a signal strength determining apparatus. The signal strength determining apparatus is configured for estimating the signal strength between the unmanned aerial vehicle and the base unit controller, and the signal strength between the unmanned aerial vehicle and the cellular data network. and Claims 14, 15.
Regarding claim 4, the combination of Priest and Listwin teaches the method according to claim 2, wherein the UAV is capable of preparing for communication based on a second subscription in the second mobile communication network while communication is effected based on a first subscription in the first mobile communication network and the path further defines: in each portion of the restriction volume where service coverage is provided by two or more mobile communication networks), at least one alternative subscription that the UAV is configured to keep prepared, which at least one alternative subscription is configured to provide communication in at least one alternative mobile communication network different from a mobile communication network to which the UAV is connected, and which alternative mobile communication network also provides service coverage in that portion of the restriction volume (see at least Priest which discloses multiple subscribers ¶54  “The cell network 302 can actually include a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.” and discloses maintaining in contact with more than one implying that the UAV is capable and would have SIMs of the MNO profiles and further see at least Listwin ¶5 which teaches the switching criterion of signal strength as discussed above and also teaches multiple subscribers in Claims 14 and 15).
Regarding claim 5, the combination of Priest and Listwin teaches the method according to claim 1 further comprising forwarding the path from the interface to the UAV (see at least Priest ¶72 “As described herein, the UAV 50 is configured to communicate to the air traffic control system 300, during all of the flight phases, such as via the networks 302, 304. The air traffic control system 300 is configured to monitor and manage/control the flying lane 700 as described herein. The objective of this management is to avoid collisions, avoid obstructions, avoid flight in restricted areas or areas with no network 302, 304 coverage, etc.”, ¶75 “Also, the communication can include update to the flying lane 700 based on current conditions, changes, etc.”) . 
Regarding claim 6, the combination of Priest and Listwin teaches the method according claim 1, wherein the restriction volume represents a tunnel extending from the starting point to the destination point (see at least Priest ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing.”  See Figure 11).
Regarding claim 7, the combination of Priest and Listwin teaches the method according to claim 1, wherein the restriction volume represents a limited space whose location between the starting point and the destination point varies over time (see at least Priest ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing.”  See Figure 11. ¶75 “Also, the communication can include update to the flying lane 700 based on current conditions, changes, etc.”).

Regarding claim 10, Priest discloses a method implemented in an unmanned aerial vehicle (UAV) (see at least Priest, Fig. 3) for controlling the UAV based on communication via at least two mobile communication networks, (see at least Priest, Fig. 5, ¶54, “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50.”)  which UAV is configured to be programmed by receiving a path to be followed by the UAV from a starting point to a destination point, the method comprising:
 receiving a path to be followed by the UAV from the starting point to the destination point; thereafter, wherein the path is derived at a first network node by the first network node (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”): 
receiving position data describing a starting point and a destination point (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time…”);
setting up a flight plan from the starting point to the destination point, the setting up of the flight plan comprising (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”): 
obtaining information about service coverage provided by the at least two mobile communication networks in a volume between the starting and destination points (see at least Priest “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network and “The first wireless network can include one or more cellular networks and the second wireless network can include a location identification network.”); and
 calculating a path to be followed by the UAV at least based on said obtained information (see at least Priest Fig. ¶64 “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508)”).; 
providing the path via an interface of the first network node which path (see at least Priest “flying lane”) defines a restriction volume within which the UAV is allowed to fly from the starting point to the destination point (See at least Priest ¶72; Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time. As described herein, the UAV 50 is configured to communicate to the air traffic control system 300, during all of the flight phases, such as via the networks 302, 304. The air traffic control system 300 is configured to monitor and manage/control the flying lane 700 as described herein. The objective of this management is to avoid collisions, avoid obstructions, avoid flight in restricted areas or areas with no network 302, 304 coverage, etc.); 
when the at least first and second mobile communication networks provide service coverage in said volume and the first and second mobile communication networks are operated by different mobile network operators (MNOs) (see at least Priest ¶¶ 63 and 54 “The first wireless network can include one or more cellular networks” and “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50. The cell network 302 can actually include a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.”), 
calculating the path on a further basis of changing from a communicative connection between the UAV and the first mobile communication network to a communicative connection between the UAV and the second mobile communication network (see at least Priest which teaches switching to another cellular network based on bad coverage of one of the cellular networks as the switching criterion.  Claim 1 “communicatively coupled to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks, the flying lane management method comprising: initiating communication to the one or more UAVs at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks, wherein the plurality of UAVs each comprise hardware and antennas adapted to communicate to the plurality of cell towers; determining a flying lane for the one or more UAVs based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region” and further wherein the obstruction may be areas with no network coverage as taught in ¶72  and ¶64, “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508). The constrained flight can include one or more of pre-configuring the UAV to operate only where the coverage exists, monitoring cell signal strength by the UAV and adjusting flight based therein, and a combination thereof.”  and wherein ¶54 teaches a plurality of cell networks and wireless networks coupled to the UAVs including a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.)
in response to receiving the path, receiving a start command; flying from the starting point to the destination point along the path (see at least Priest ¶73-76  “The key aspect of the communication during the preflight is for the air traffic control system 300 to become aware of the flying lane 700, to ensure it is open, and to approve the UAV 50 for takeoff” and “During takeoff, the UAV 50 is configured to communicate with the air traffic control system 300 for providing feedback from the UAV 50 to the air traffic control system 300.” and “As the destination is approached, the air traffic control system 300 can authorize/instruct the UAV 50 to begin descent.”); and 
while flying along the path, sending, repeatedly, report messages to a second network node, which report messages indicate a connection status between the UAV and one of the at least two mobile communication networks (see at least Priest ¶75 “Once airborne, the UAV is enroute to the destination and the air traffic control system 300 is configured to communicate with the air traffic control system 300 for providing feedback from the UAV 50 to the air traffic control system 300. Similar to takeoff, the communication can include the same feedback. Also, the communication can include update to the flying lane 700 based on current conditions, changes, etc. A key aspect is the UAV 50 is continually in data communication to the air traffic control system 300 via the networks 302, 304.”).
Priest discloses calculating the path based on network coverage and Priest implies switching criterion, however Priest does not explicitly disclose switching criterion.  
However, Listwin discloses switching based on at least signal strength (See at least ¶¶5 and 55 “One object of the present embodiments is to provide an unmanned aerial vehicle control system capable of switching between a point-to-point radio frequency connection and a cellular data network connection. The unmanned aerial vehicle control system includes a base unit controller; and an unmanned aerial vehicle that includes a processing unit, an autopilot, and a signal strength determining apparatus. The signal strength determining apparatus is configured for estimating the signal strength between the unmanned aerial vehicle and the base unit controller, and the signal strength between the unmanned aerial vehicle and the cellular data network. and Claims 14, 15).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to switch based on criterion such as signal strength, as Listwin teaches, to maintain connectively for safe flight (see at least Listwin ¶35)
Regarding claim 11, The method according to claim 10, further comprising: 
receiving a control command from a second network node; and in response to the control command, flying along a path different from the path (see at least Priest ¶¶73 and 74 “Based on the communication from the UAV 50 (as well as an operator, scheduler, etc.), the air traffic control system 300 can perform processing to make sure the flying lane 700 is available and if not, to adjust accordingly.” And “The feedback can include speed, altitude, heading, etc. as well as other pertinent data such as location (e.g., GPS, etc.), temperature, humidity, wind, and any detected obstructions during takeoff. The detected obstructions can be managed by the air traffic control system 300 as described herein, i.e., temporary obstructions, permanent obstructions, etc.” wherein Priest discloses obstacles to include network connection.)

Regarding claim 24. Priest discloses first network node (See at least Priest, Fig. 1) configured to program an unmanned aerial vehicle (UAV) (see at least Priest, Fig. 3) to be controlled based on communication via at least two mobile communication networks(see at least Priest, Fig. 5, ¶54, “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50.”), the first network node comprising:
an interface (See Priest at least Figure 4, 206); and 
a processing circuitry (see Priest at least Figure 4, 202), to perform operations to cause the first network node to: 
receive position data describing a starting point and a destination point (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”);
set up a flight plan from the starting point to the destination point, the setting up of the flight plan comprising (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”):
obtaining information about service coverage provided by the at least two mobile communication networks in a volume between the starting and destination points (see at least Priest “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network and “The first wireless network can include one or more cellular networks and the second wireless network can include a location identification network.”) ; and
 calculating a path to be followed by the UAV at least based on said obtained information (see at least Priest Fig. ¶64 “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508)”); 
provide the path via an interface of the first network node which (see at least Priest “flying lane”) defines a restriction volume within which the UAV is allowed to fly from the starting point to the destination point (See at least Priest ¶72; Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time. As described herein, the UAV 50 is configured to communicate to the air traffic control system 300, during all of the flight phases, such as via the networks 302, 304. The air traffic control system 300 is configured to monitor and manage/control the flying lane 700 as described herein. The objective of this management is to avoid collisions, avoid obstructions, avoid flight in restricted areas or areas with no network 302, 304 coverage, etc.); 
when the at least first and second mobile communication networks provide service coverage in said volume if at least first and second mobile communication networks are operated by different mobile network operators (MNOs) (see at least Priest ¶¶ 63 and 54 “The first wireless network can include one or more cellular networks” and “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50. The cell network 302 can actually include a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.”), 
calculating the path on further basis of at least one switching criterion for changing from a communicative connection between the UAV and the first mobile communication network to a communicative connection between the UAV and the second mobile communication network (see at least Priest which teaches switching to another cellular network based on bad coverage of one of the cellular networks as the switching criterion.  Claim 1 “communicatively coupled to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks, the flying lane management method comprising: initiating communication to the one or more UAVs at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks, wherein the plurality of UAVs each comprise hardware and antennas adapted to communicate to the plurality of cell towers; determining a flying lane for the one or more UAVs based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region” and further wherein the obstruction may be areas with no network coverage as taught in ¶72  and ¶64, “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508). The constrained flight can include one or more of pre-configuring the UAV to operate only where the coverage exists, monitoring cell signal strength by the UAV and adjusting flight based therein, and a combination thereof.”  and wherein ¶54 teaches a plurality of cell networks and wireless networks coupled to the UAVs including a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.)
Priest discloses calculating the path based on network coverage and Priest implies switching criterion, however Priest does not explicitly disclose switching criterion.  
However, Listwin discloses switching based on at least signal strength (See at least ¶¶5 and 55 “One object of the present embodiments is to provide an unmanned aerial vehicle control system capable of switching between a point-to-point radio frequency connection and a cellular data network connection. The unmanned aerial vehicle control system includes a base unit controller; and an unmanned aerial vehicle that includes a processing unit, an autopilot, and a signal strength determining apparatus. The signal strength determining apparatus is configured for estimating the signal strength between the unmanned aerial vehicle and the base unit controller, and the signal strength between the unmanned aerial vehicle and the cellular data network. and Claims 14, 15).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to switch based on criterion such as signal strength, as Listwin teaches, to maintain connectively for safe flight (see at least Listwin ¶35)
Claim 25 is rejection under the same rational, mutatis mutandis, as claim 2 above.  
Claim 26 is rejection under the same rational, mutatis mutandis, as claim 4 above.  
Claim 27 is rejection under the same rational, mutatis mutandis, as claim 5 above.  
Claim 28 is rejection under the same rational, mutatis mutandis, as claim 6 above.  
Claim 29 is rejection under the same rational, mutatis mutandis, as claim 7 above.  


Regarding claim 30, Priest discloses an unmanned aerial vehicle, UAV (UAV) (see at least Priest, Fig. 3) comprising:
a communication interface (See Priest at least Figure 4, 206);; and 
a processing circuitry (see Priest at least Figure 4, 202), to perform operations to cause the UAV to: 
enable the UAV to be controlled based on communication via at least two mobile communication networks (see at least Priest, Fig. 5, ¶54, “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50.”)  ; 
receive a path to be followed by the UAV from the starting point to the destination point; thereafter, wherein the path is derived at a first network node by the first network node (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”: 
receiving position data describing a starting point and a destination point(see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”);
setting up a flight plan from the starting point to the destination point, the setting up of the flight plan comprising (see at least Priest Fig. 11, ¶72 “Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time...”); 
obtaining information about service coverage provided by the at least two mobile communication networks in a volume between the starting and destination points see at least Priest “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network and “The first wireless network can include one or more cellular networks and the second wireless network can include a location identification network.”); and
 calculating a path to be followed by the UAV at least based on said obtained information (see at least Priest Fig. ¶64 “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508)”; 
providing the path via an interface of the first network node which path (see at least Priest “flying lane”) defines a restriction volume within which the UAV is allowed to fly from the starting point to the destination point (See at least Priest  ¶72; Referring to FIG. 11, in an exemplary embodiment, a diagram illustrates a flight path of an associated flying lane 700 of a UAV 50 from takeoff to landing. The flying lane 700 covers all flight phases which include preflight, takeoff, en-route, descent, and landing. Again, the flying lane 700 includes coordinates (e.g., GPS, etc.), altitude, speed, and heading at a specified time. As described herein, the UAV 50 is configured to communicate to the air traffic control system 300, during all of the flight phases, such as via the networks 302, 304. The air traffic control system 300 is configured to monitor and manage/control the flying lane 700 as described herein. The objective of this management is to avoid collisions, avoid obstructions, avoid flight in restricted areas or areas with no network 302, 304 coverage, etc.); 
when the at least first and second mobile communication networks provide service coverage in said volume and the first and second mobile communication networks are operated by different mobile network operators (MNOs) see at least Priest ¶¶ 63 and 54 “The first wireless network can include one or more cellular networks” and “The UAV air traffic control system 300 includes a cell network 302 and optionally other wireless networks 304 communicatively coupled to one of more servers 200 and to a plurality of UAVs 50. The cell network 302 can actually include a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.”), 
calculating the path a further basis of at least one switching criterion for changing from a communicative connection between the UAV and the first mobile communication network to a communicative connection between the UAV and the second mobile communication network (see at least Priest which teaches switching to another cellular network based on bad coverage of one of the cellular networks as the switching criterion.  Claim 1 “communicatively coupled to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks, the flying lane management method comprising: initiating communication to the one or more UAVs at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks, wherein the plurality of UAVs each comprise hardware and antennas adapted to communicate to the plurality of cell towers; determining a flying lane for the one or more UAVs based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region” and further wherein the obstruction may be areas with no network coverage as taught in ¶72  and ¶64, “The UAV air traffic control method can further include constraining the flight based on coverage of one or more of the first wireless network and the second wireless network (step 508). The constrained flight can include one or more of pre-configuring the UAV to operate only where the coverage exists, monitoring cell signal strength by the UAV and adjusting flight based therein, and a combination thereof.”  and wherein ¶54 teaches a plurality of cell networks and wireless networks coupled to the UAVs including a plurality of different provider networks, such as AT&T, Verizon, Sprint, etc.)
in response to receiving the path, receive a start command fly the UAV from the starting point to the destination point along the path; and (see at least Priest ¶73-76  “The key aspect of the communication during the preflight is for the air traffic control system 300 to become aware of the flying lane 700, to ensure it is open, and to approve the UAV 50 for takeoff” and “During takeoff, the UAV 50 is configured to communicate with the air traffic control system 300 for providing feedback from the UAV 50 to the air traffic control system 300.” and “As the destination is approached, the air traffic control system 300 can authorize/instruct the UAV 50 to begin descent.”);;
while flying along the path, send, repeatedly, report messages to a second network node, which report messages indicate a connection status between the UAV and one of the at least two mobile communication networks (see at least Priest ¶75 “Once airborne, the UAV is enroute to the destination and the air traffic control system 300 is configured to communicate with the air traffic control system 300 for providing feedback from the UAV 50 to the air traffic control system 300. Similar to takeoff, the communication can include the same feedback. Also, the communication can include update to the flying lane 700 based on current conditions, changes, etc. A key aspect is the UAV 50 is continually in data communication to the air traffic control system 300 via the networks 302, 304.”).

Priest discloses calculating the path based on network coverage and Priest implies switching criterion, however Priest does not explicitly disclose switching criterion.  
However, Listwin discloses switching based on at least signal strength (See at least ¶¶5 and 55 “One object of the present embodiments is to provide an unmanned aerial vehicle control system capable of switching between a point-to-point radio frequency connection and a cellular data network connection. The unmanned aerial vehicle control system includes a base unit controller; and an unmanned aerial vehicle that includes a processing unit, an autopilot, and a signal strength determining apparatus. The signal strength determining apparatus is configured for estimating the signal strength between the unmanned aerial vehicle and the base unit controller, and the signal strength between the unmanned aerial vehicle and the cellular data network. and Claims 14, 15).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to switch based on criterion such as signal strength, as Listwin teaches, to maintain connectively for safe flight (see at least Listwin ¶35)
Regarding claim 31, The UAV according to claim 30, wherein the processing circuitry to render the UAV further to: 
receive a control command from a second network node; and
in response to the control command, fly the UAV along a path different from the path.
Claim 31 is rejection under the same rational, mutatis mutandis, as claim 11 above.  


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Rosa et al. (US PG Pub. 2019/0379445) discloses maintaining network connectivity of aerial devices during flight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662